Title: Thomas Jefferson to Peter S. Du Ponceau, 19 February 1818
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        Dear Sir
                        Monticello
Feb. 19. 18.
                    
                    your favor of Jan. 24. was duly recieved, and I now inclose you the supplements for the three hiatuses in your MS. all your references were found satisfactorily except that of March 9th to the words ‘bush, which is a beautiful evergreen, & may be cut into any shape.’ I found no such words under that date in the folio MS. and therefore had the whole of that day copied. it is the only instance I have found of any difference between the folio MS. and your larger one.
                    
                        I salute you with friendship and respect.
                        Th: Jefferson
                    
                